DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (WO 2015-105168 A1) in view of MacQueen (US Pub. 2005/0260414 A1) and Jin et al. (US Pub. 2007/0126144 A1).
Horio discloses decorative sheets and board for interior materials specifically floor surfaces (page 1, lines 10-17) comprising a base sheet, pattern layer, transparent resin layer, primer layer, and surface protective layer (page 16, lines 645-647) which may be laminated to an adherent (page 22, lines 914-918). The surface of the sheet is 
Horio does not specifically disclose the particle size being ½ or less the thickness of the protective layer. However, Horio discloses a range of particle sizes of 3 to 15 microns and thickness of 7 to 30 microns, so at least at the particle size of 3 to 3.5, the condition will be met since the thickness of the layer will not be less than 7 microns and at a thickness of 30 microns, the condition will be met since the particle size will not exceed 15 microns. Further, one of ordinary skill in the art is able to choose any value in the claimed ranges as long as the thickness is greater than the particle size including values which meet the claim limitation. Thus, the condition is considered obvious in view of the teachings of Horio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,
Horio does not disclose the surface free energy of the surface protecting layer or the silica particles being hydrophobic silica.
MacQueen discloses coatings that provide improved repellency from foreign substances such as stainants and reduced adhesion against other foreign materials where the coating is on a flooring substrate and wherein the coating comprises a cured resin and low surface energy additive (abstract). The substrate may be plastic sheet flooring such as polyvinyl chloride (thermoplastic resin) and may comprise a felt backing (adherent) ([0025]). The coating comprises radiation-curable resin which is cured using radiant energy ([0027]-[0028]), a low surface energy additive ([0034]) and a flatting agent which is an inorganic particle which may be silica coated with a coupling agent such as an organosilane (hydrophobic inorganic filler or hydrophobic silica inorganic filler) in an amount of 2 to 35% by weight of the coating mixture ([0050]) and a size of 0.1 to 100 microns with a preferred particle size of about 5 microns where the particle size is the same size or smaller than the coating thickness ([0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to coat the silica particle in Horio with organosilane as taught in MacQueen to assure good dispersion in the coating mixture and good adhesion between the particle and cured coating (MacQueen, [0050]).
Horio in view of MacQueen does not specifically disclose a surface free energy for the coating being 40 mJ/m2 or more (instant claim 1) and 54 mJ/m2 or less (instant claims 3 and 13). However, MacQueen discloses that a desired surface energy may be achieved by incorporating a low surface energy additive to the coating to be less than a foreign substance that the coating is desired to repel ([0034]) where typical UV-cured 
Horio does not disclose a surface roughness, Ra, of 0.60 microns or less (instant claim 1) and 0.50 microns or more (instant claim 2).
Jin discloses a film for flooring applications (abstract and [0001]) with an average surface roughness of 0.5 to 0.9 microns or 0.5 to 0.7 microns and a gloss level of 10 or less (abstract and [0032]) where the film is embossed (abstract) and has a matte surface ([0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface roughness in Horio should be designed to be 0.5 to 0.7 microns as taught in Jin to have a surface with better print quality, low gloss, and a matte surface finish (Jin, abstract, [0002], [0021], [0026], and [0032]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio in view of MacQueen and Jin as applied to claim 5 above, and further in view of Kudo et al. (US 2018/0186131 A1).
Horio in view of MacQueen and Jin discloses the sheet of claim 1 as discussed above. Horio in view of MacQueen and Jin does not specifically disclose the coating containing an inorganic filler which is in the form of a vesicle. 
Kudo discloses a decorative sheet with higher designability and weatherability by adding an inorganic ultraviolet absorbent vesicle formed though supercritical reverse phase evaporation method to at least a top coat layer (abstract and [0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Horio in view of MacQueen and Jin could further include the hydrophobic inorganic filler being an inorganic ultraviolet absorbent vesicle as taught in Kudo to have a higher degree of designability and weatherability over a long period of time (Kudo, abstract and [0008]).

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Horio in view of MacQueen and Jin fails to teach hydrophobic filler where hydrophobic filler provides the unexpected benefit of adjusting the surface free energy of a surface protection layer which allows for the improvement of the physical properties for use in floors, coating aptitude of the surface-protecting layer and a matte effect. Applicant further argues that Horio in view of MacQueen and 
Examiner respectfully disagrees. Regarding the argument of unexpected results, Applicant has failed to establish unexpected results (MPEP 716.02(a) and (b)). The paragraphs cited by Applicant are general statements of effect with no data to show the effect or that the effect would be unexpected. Examiner also disagrees that the effect would be unexpected. It would be expected that a hydrophobic particle would lower the surface energy or a layer since that is an effect of hydrophobic material. Further, it is also obvious that a particle would affect the surface structure of a layer where it is known that particles may be added to a layer to affect surface structure (Horio, page14, lines 554-556). 
Further, in response to applicant's argument that the hydrophobic particle adjusts the surface free energy of a surface protection layer which allows for the improvement of the physical properties for use in floors, coating aptitude of the surface-protecting layer and a matte effect, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the argument that the claimed Ra measurement has a cut-off value of 0.08 mm which is not in the prior art, Applicant has provided no evidence that such a 
Still further, the gloss values are very similar where gloss is a direct result of surface structure (see Jin, [0021] and [0026] and instant Specification, [0011], [0059] and [0100] where both gloss and surface roughness are adjusted with the use of particles).  Thus, the surface roughness for the two surfaces would also be expected to be similar. Further, if the peaks are much greater in the claimed invention as Applicant seems to be implying, one would expect the gloss value to be much lower for the claimed invention since the surface would be more matte. However, the claimed invention has a gloss value of 14 or less (instant claim 4) which is actually a higher range than that taught in Jin where the gloss level is 8 or less with an Ra value in the claimed range (Jin, [0026]). Based on this, there would be no reason to expect that if 
Last, Examiner would like to point to US Pub. 2018/0043669 A1 as further evidence that the surface roughness value taught in Jin would be expected to be equivalent to the claimed invention. US Pub. 2018/0043669 has a surface roughness of 0.7 microns or less with no cut-off value disclosed (abstract and Table 2) where the surface with the roughness is formed in the same way as the instant invention through the use of matting particles ([0078]) and where the resultant gloss value is 10 or less ([0029]). Therefore, the same method to achieve the same result also has the same surface roughness even if one is measured with a cut-off of 0.08 mm and one is not. Thus, for this reason as well, the surface roughness taught in Jin would be expected to be substantially equivalent to the claimed surface roughness. 
In response to applicant's argument that the claimed surface roughness achieves the properties of the claimed invention as the required surface roughness allows for grime to be easily wiped off, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Regarding the argument that Kudo fails to cure the deficiencies noted above, for the reasons discussed above, Horio in view of MacQueen and Jin are not considered deficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783